DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 04/19/2021.  Claim(s) 1-13 are presently pending.  Claim(s) 1-10 is/are amended.  Claim(s) 11-13 is/are new.

Response to Amendment
The rejections of claims 1, 4, 8, and 10 under 35 U.S.C. 112(b) are withdrawn in light of the submitted amendment to the specification.

Response to Arguments
Regarding the rejection of claim(s) 1-7 and 9 under 35 USC 103 as being unpatentable over Curlier (US 2014/0205457 A1) in view of Gen Motors (FR 1207013 A1), the applicant(s) argues that these references, separately or combined, do not teach an elastic return means which is supported by a fixed track, as required by claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
Regarding the rejection of claim(s) 1, 6-7, and 9 under 35 USC 103 as being unpatentable over Escure et al. (US 2014/0294585 A1) in view of Hartzell (GB 773,065 A) and of claim(s) 8 and 10
The Office respectfully considers this argument not persuasive.  Applicant acknowledges that Escure does disclose a moveable part 29 that slides around a fixed part 27, but argues that Escure does not disclose a fixed track, however, one of ordinary skill in the art would recognize that the radially outer surface of the fixed part 27 as a track for the moveable part 29, since it serves as a guide to the axial motion of the moveable part as it moves along the radially outer surface.  
Applicant also argues that these references separately or combined, do not teach an elastic return means which is supported by the fixed track.
The Office respectfully considers this argument persuasive in view of the interpretation of claim 1 under 35 U.S.C. 112(f) (see below), wherein “an elastic return means” is interpreted based upon the specification to include at least two springs (Spec., pg. 3, ln 4-6; pg. 9, ln 3-13; and Fig. 2 and 4-6).  Therefore, the rejection has been withdrawn.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claim(s) 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein the fan module includes a fixed track that supports elastic return means”, as interpreted under 35 U.S.C. 112(f), is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Claim 1 is thus considered to be allowable over the prior art, and claims 2-12 are also considered to be allowable due to their dependency upon claim 1. 
Regarding claim 13, the limitation “wherein the fan module has a fixed track that supports elastic return means”, as interpreted under 35 U.S.C. 112(f), is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Claim 13 is thus considered to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Primary Examiner, Art Unit 3745